Title: From George Washington to Major General Robert Howe, 3 June 1780
From: Washington, George
To: Howe, Robert



Dear Sir
Head Quarters Morris Town 3d June 1780

The Flour began to move from hence last night and will be sent on as quick as the Waggons come in. There will be five or six hundred Barrels. You will be pleased to have Boats immediately sent down to Kings ferry to receive it upon its arrival there.
The account of the Fleet mentioned in mine of the 1st instant seems to have been premature: The Officer stationed at Elizabeth town has made enquiry into the matter and can hear nothing of them.
You will receive herewith some Commissions for the Massachusetts line. Be pleased to deliver them to the Officers to whom they belong. I am Dear Sir yr &.
